Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 13, 2021

The Court of Appeals hereby passes the following order:

A21D0167. MAXX MCQUAY PRITCHETT v. THE STATE.

      On November 11, 2020, the trial court entered an order granting Maxx McQuay
Pritchett permission to file an out-of-time appeal. Pritchett then filed this pro se
application for discretionary appeal in which he primarily challenges the revocation
of his probation. Pritchett may also be challenging his guilty plea.1
      As a threshold matter, we note an order granting an out-of-time appeal may be
appealed directly. See Rowland v. State, 264 Ga. 872, 876 (2) (452 SE2d 756) (1995)
(“A defendant granted an out-of-time appeal by the trial court will have 30 days from
the grant to file a notice of appeal to the appellate court with subject-matter
jurisdiction.”). Under OCGA § 5-6-35 (j), this Court will grant a timely application
for discretionary appeal where the order sought to be appealed may be appealed
directly.
      Here, however, it appears Pritchett primarily seeks to appeal the revocation of
his probation. As Pritchett notes, he is required to file an application for discretionary
appeal in order to appeal such an order. See OCGA § 5-6-35 (a) (5). But a trial court
has no authority to grant an out-of-time application for discretionary appeal.2 See

      1
       Pritchett’s pro se pleading is not entirely clear in this regard, and we have
construed the pleading liberally. See Siska v. McNeil, 346 Ga. App. 429, 433 (2) (816
SE2d 423) (2018) (“this Court liberally construes pro se filings”).
      2
        In violation of this Court’s rules, Pritchett failed to attach a copy of the
motion filed below. See Court of Appeals Rule 31 (e) (“The applicant shall include
with the application a copy of any . . . motion that led directly to the order or
judgment being appealed[.]”) We thus do not know whether Pritchett sought an out-
Gable v. State, 290 Ga. 81, 85 (2) (a) (720 SE2d 170) (2011). Accordingly, the trial
court’s grant of an out-of-time appeal does not permit Pritchett to challenge the
revocation of his probation. Because Pritchett did not file a discretionary application
within 30 days of the revocation order, we lack jurisdiction to consider the propriety
of that ruling. See OCGA § 5-6-35 (d) (application for discretionary review must be
filed within 30 days of entry of the order or judgment to be appealed); Boyle v. State,
190 Ga. App. 734, 734 (380 SE2d 57) (1989) (“The requirements of OCGA § 5-6-35
are jurisdictional, and this Court cannot accept an application for appeal not made in
compliance therewith.”).
      Given that Pritchett has been granted an out-of-time appeal from his guilty
plea, however, we hereby GRANT Pritchett’s application for discretionary appeal
pursuant to OCGA § 5-6-35 (j).3 Pritchett shall have 10 days from the date of this
order to file a notice of appeal in the superior court, if he has not already done so. The
clerk of the trial court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.
      If, upon the docketing of the appeal, it becomes apparent that Pritchett only
seeks to challenge the revocation of his probation, the direct appeal will be dismissed
as having been improvidently granted.
                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/13/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




of-time appeal from his plea or from the revocation order.
      3
         “The legislature has instructed that the Appellate Practice Act shall be
liberally construed so as to bring about a decision on the merits of every case
appealed and to avoid dismissal of any case.” Riley v. Ga. Department of Revenue,
295 Ga. App. 656, 657 (673 SE2d 49) (2009).